Title: From George Washington to Elias Boudinot, 12 March 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 12th Mar. 1783
                        
                        It is with inexpressible concern, I make the followg Report to your Excellency.
                        Two Days ago, anonymous papers were circulated in the Army, requesting a general Meeting of the Officers on
                            the next Day—A Copy of one of these papers is inclosed—No. 1. About the same Time, another anonymous paper purporting to
                            be an Address to the Officers of the Army, was handed about in a clandestine manner: a Copy of this is marked No. 2.
                        To prevent any precipitate and dangerous Resolutions from being taken at this perilous moment, while the
                            passions were all inflamed; as soon as these things came to my knowlege, the next morng, I issued the inclosed Order No.
                            3—And in this situation the Matter now rests.
                        As all opinion must be suspended until after the meeting on Saturday, I have nothing further to add, except a
                            Wish, that the measures I have taken to dissipate a Storm, which had gathered so suddenly & unexpectedly, may be
                            acceptable to Congress: and to assure them, that in every vicissitude of Circumstances, still activated with the greatest
                            Zeal in their Service, I shall continue my utmost Exertions to promote the welfare of my Country under the most lively
                            Expectation, that Congress have the best Intentions of doing ample Justice to the Army, as soon as Circumstances will
                            possibly admit. With the highest Respect I have the Honor to be Your Excellency’s Most Obedient & most hume Servt
                        
                            Go: Washington
                        
                        
                            P.S. Since writing the foregoing another anonymous paper has been put in Circulation—a Copy of which is
                                inclosed—No. 4.
                        
                     Enclosure
                                                
                            
                                
                                    No. 1
                                
                                
                                (Copy)
                                
                                    c.10 March 1783
                                
                            

                            A Meeting of the Genl & Field Officers is requested, at the public Building, on Tuesday next, at
                                11 oClock—A Commissd Officer from each Company is expected, and a Delegate from the Medical Staff—The Object of this
                                Convention, is to consider the late Letter from our Representatives in Philadelphia; and what measures (if any) should
                                be adopted, to obtain that redress of Grievances, which they seem to have solicited in vain.
                        
                        
                     Enclosure
                                                
                            
                                
                                    No. 2
                                
                                Gentlemen,
                                
                                    c.10 March 1783
                                
                            

                            A fellow soldier whose interests and affections bind him strongly to you, whose past sufferings, have been
                                as great & whose future fortune may be as desperate as yours, would beg leave to address you.
                            Age has its claims, and rank is not without its pretensions to advise—but tho unsupported by both, he
                                flatters himself that the plain language of sincerity & Experience will neither be unheard nor unregarded.
                            Like many of you he loved private life, and left it with regret—he left it determined to retire from the
                                field with the necessity that called him to it, and not till then, Not, ’till the enemies of his Country, the slaves
                                of pow’r and the hirelings of injustice were compelled to abandon their schemes, and acknowledge America as terrible
                                in Arms, as she had been humble in Remonstrance—with this object in view, he has long shared in your Toils and mingled
                                in your dangers.he has felt the cold hand of poverty without a murmur, & has seen the insolence of wealth
                                without a sigh. But, too much under the direction of his wishes, and sometimes weak enough to mistake desire for
                                opinion, he has till lately, very lately believed in the Justice of his Country. He hop’d, that, as the Clouds of
                                adversity scattered, and as the sunshine of peace & better fortune broke in upon us, the coldness and severity
                                of government would relax, and that more than Justice, that gratitude, would blaze forth upon those hands, which had
                                upheld her in the darkest stages of her passage from impending servitude to Acknowledged Independence, But faith has
                                its limits as well as Temper—and there are points beyond which neither can be streched, without sinking into Cowardice
                                or plunging into credulity. This, my friends, I conceive to be your situation—hurried to the very verge of
                                both—another step would ruin you forever—To be tame and unprovoked when injuries press hard upon you, is more than
                                weakness, but to look up for Kinder usage, without one manly Effort of your own, would fix your Character &
                                shew the world how richly you deserve those Chains you broke—To guard against this evil, let us take a review of the
                                ground upon which we now stand, and from thence carry our thoughts forward for a moment, into the unexplored field of
                                expedient.
                            After a pursuit of seven long Years, the object for which we set out, is at length brot within our
                                reach—Yes, my friends, that suffering Courage of yours, was active once, it has conducted the United States of
                                America, thro’ a doubtfull and a bloody War—it has placed her in the Chair of Independancy—and peace returns again to
                                bless—Whom?—a Country willing to redress your wrongs? cherrish your worth—and reward your Services—a Country courting
                                your return to private life, with Tears of gratitude & smiles of Admiration—longing to divide with you, that
                                Independancy, which your Gallantry has given, and those riches which your wounds have preserved. Is this the case? or
                                is it rather a Country that tramples upon your rights, disdains your Cries—& insults your distresses? have you
                                not more than once suggested your wishes—and made known your wants to Congress (wants and wishes, which gratitude and
                                policy should have anticipated, rather than evaded)—and have you not lately, in the meek language of intreating
                                Memorials, begged from their Justice, what you would no longer expect from their favor. How have you been answered?
                                let the letter which you are called to consider tomorrow, make reply, If this then be your treatment while the swords
                                you wear are necessary for the Defence of America, what have you to expect from peace; when your voice shall sink, and
                                your strength dissipate by division—when those very swords, the Instruments and Companions of your Glory, shall be
                                taken from your sides, and no remaining mark of Military distinction left, but your wants, infirmities &
                                Tears—can you then consent to be the only sufferers by this revolution—and retiring from the field, grow old in
                                poverty, wretchedness, and Contempt; can you consent, to wade thro’ the vile mire of dependency, and owe the miserable
                                remnant of that life to Charity, which has hitherto been spent in honor? If you can—Go—and carry with you the jest of
                                Tories, & the Scorn of Whigs—the ridicule—and what is worse—the pity of the world—go—Starve and be forgotten.
                                But if your spirits should revolt at this—if you have sense enough to discover, and spirit enough to oppose tyranny,
                                under whatever Garb it may assume—whether it be the plain Coat of Republicanism—or the splendid Robe of Royalty—if you
                                have yet learned to discriminate between a people and a Cause—between men & principles—Awake—attend to your
                                Situation & redress yourselves; If the present moment be lost, every future Effort, is in vain—and your
                                threats then, will be as empty, as your entreaties now—I would advise you therefore, to come to some final opinion,
                                upon what you can bear—and what you will suffer—If your determination be in any proportion to your wrongs—carry your
                                appeal from the Justice to the fears of government—Change the Milk & Water stile of your last
                                Memorial—assume a bolder Tone, decent, but lively, spirited and determined—And suspect the man, who would advise to
                                more moderation, and longer forbearance. Let two or three Men, who can feel as well as write, be appointed to draw up
                                your last Remonstrance (for I would no longer give it the sueing, soft, unsuccessfull Epithet of Memorial) Let it be
                                represented in language that will neither dishonor you by its Rudeness, nor betray you by its fears—what has been
                                promised by Congress and what has been performed—how long and how patiently you have suffered—how little you have
                                asked, and how much of that little, have been denied—Tell them, that tho’ you were the first, and would wish to be the
                                last to encounter Danger—tho’ dispair itself can never drive you into dishonor, it may drive you from the field—That
                                the wound often irritated and never healed, may at length become incurable—and that the slightest mark of indignity
                                from Congress now, must operate like the Grave, and part you forever—That in any political Event, the Army has its
                                alternative—If peace, that nothing shall seperate them from your Arms but Death—If War—that courting the Auspicies, and
                                inviting the direction of your Illustrous Leader, you will retire to some unsettled Country, Smile in your Turn, and
                                "mock when their fear cometh on"—But let it represent also, that should they comply with the request of your late
                                Memorial, it would make you more happy; and them more respectable—That while War should continue, you would follow
                                their standard into the field, and When it came to an End, you would withdraw into the shade of private Life—and give
                                the World another subject of Wonder & applause—An Army victorious over its Enemies, Victorious over
                            itself.
                        
                        
                     Enclosure
                                                
                            
                                
                                    No. 4
                                
                                Gentlemen
                                
                                    12 March 1783
                                
                            

                            The Author of a late Address, anxious to deserve, ’tho he should fail to Engage your Esteem, and
                                determined, at every risque, to unfold your duty, & discharge his own—would beg leave to solicit this further
                                Indulgence of a few moments attention.
                            Aware of the Coyness with which his last letter would be received; he feels himself neither disappointed;
                                nor displeased with the caution it has met—Ye well knew that it spoke a Language, which ‘till now had been heard only
                                in whispers, and that it contained some sentiments, which confidence itself would have breathed with distrust. But,
                                their Lives have been short indeed, and their Observations imperfect indeed, who have yet to learn, that alarms may be
                                false—that the best designs are sometimes obliged to assume the worst Aspects, and that however synonimous Surprize
                                & disaster may be in military phrase—in moral & political meaning, they convey Ideas, as different as
                                they are distinct.
                            
                                Suspicion, detestable as it is in private Life, is the loveliest trait of political
                                Characters—It prompts you to enquiry—bars the Door against Designs, and opens every Avenue to truth—It was the first
                                to oppose a Tyrant here, and still stands centinel over the Liberties of America—With this Belief, it would illy
                                become me, to stifle the Voice of this honest Guardian—a guardian, who, (authorized by circumstances, digested into
                                proof) has herself given Birth to the Address you have read, and now goes forth among you, with a request to all, that
                                it may be treated fairly—that it may be considered before it be abused—and condemned, before it be tortured, convinced
                                that in a search after Error, Truth will appear—that apathy itself will grow warm in the pursuit, and tho’ it will be
                                the last to adopt her advice, it will be the first to act upon it.
                            The General Orders of Yesterday which the weak may mistake for disapprobation, and the designing dare to
                                represent as such, wears, in my opinion, a very different complexion, and carries with it a very opposite
                                tendency—Till now, the Commandr in Chief has regarded the Steps you have taken for redress, with good wishes alone.
                                Tho’ ostensible Silence has authorised your meetings and his private Opinion has sanctified your Claims—Had he
                                disliked the Object in view would not the same sense of Duty which forbad you from meeting on the third Day of this
                                Week, have forbidden you from meeting on the seventh? Is not the same subject held up for your discussion, and has it
                                not passed the seal of office, and taken all the solemnity of an Order—this will give system to your proceedings, and
                                stability to your resolves, will ripen speculation into fact, and while it adds to the unanimity, it cannot possibly
                                lessen the Independency of your sentiments—It may be necessary to add upon this subject,
                                that from the Injunction with which the general Orders close, every man is at Liberty to conclude that the Report, to be made to Head Quarters, is intended for Congress—Hence will arise another motive for that Energy, which
                                has been recommended—for can you give the lie to the pathetic discriptions of your representations & the more
                                alarming predictions of our friends?
                            To such as make a Want of signature an objection to opinion, I reply—that it matters very little who is
                                the Author of Sentiments which grow out of your feelings, and apply to your Wants—That in this Instance Diffidence
                                suggested what Experience enjoins, and that while I continue to move on the high road of Argument and Advice, (which
                                is open to all) I shall continue to be the sole Confident of my own secret—But should the Time come, when it shall be
                                necessary to depart from this general line, and hold up any Individual among you, as an Object of the resentment or
                                contempt of the rest, I thus publicly pledge my Honor as a soldier, and veracity as a Man, that I will then assume a
                                visible existence, and give my name to the Army, with as little reserve as I now give my Opinions.I am &c.
                            Copy, DNA:PCC, item 152. Enclosed in GW to Boudinot, 12 March 1783.
                        
                    